UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2012 . Commission File Number 000-53879 COUGAR OIL AND GAS CANADA INC. (Translation of registrant’s name into English) 833 4 th Avenue S.W., Suite 1120 Calgary, Alberta T2P 3T5 Canada (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F ý Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note : Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note : Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No ý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Other Events On February 23, 2012 Cougar Oil and Gas Canada, Inc. ( "the Company") requested and obtained an extension of the stay of proceedings granted pursuant to the Order of the Alberta Court of Queen's Bench (the "Court") dated February 3, 2012, providing creditor protection under the Companies' Creditors Arrangement Act (Canada) ("CCAA"). The Court was of the view that the company has acted diligently and in good faith and as a result, extended the stay period to May 23, 2012. In addition to the extension of the stay period, the Court approved debtor-in-possession ("DIP") financing from Zentrum Energie Trust AG in the amount of CDN$1.75 million, which the Company will use to fund the LMR deposit requirements of the Energy Resources Conservation Board (“ERCB”) and ongoing operating costs and other expenses while the Company is under creditor protection. On February 24, 2012 the initial DIP financing was received and the funds applied to the ERCB LMR deposit.On March 4, 2012 the ERCB rescinded the closure orders and all but two wells were restarted during the subsequent days.Two wells will require maintenance to downhole equipment before being restarted.While under CCAA protection, the Company will continue with its day to day operations. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COUGAR OIL AND GAS CANADA INC. Date: March 5, 2012 By: /s/ William S. Tighe Name: William S. Tighe Title: Chairman of the Board EXHIBIT Exhibit Number Description Press release of February 24, 2012
